          Case 5:20-cv-00445-XR Document 20 Filed 09/03/21 Page 1 of 22




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


ALISA MYERS,                                      §
                   Plaintiff                      §
                                                  §                  SA-20-CV-00445-XR
-vs-                                              §
                                                  §
ANDREW M. SAUL, COMMISSIONER                      §
OF SOCIAL SECURITY;                               §
             Defendant                            §


                                              ORDER

       On this date, the Court considered United States Magistrate Judge Richard B. Farrer’s

Report and Recommendation regarding the above numbered and styled case, filed July 16, 2021

(ECF No. 18) and Plaintiff Alisa Myers’s objections, filed on July 29, 2021 (ECF No. 19). After

careful review, the Court ACCEPTS Magistrate Judge Farrer’s recommendation to affirm.

                                         BACKGROUND

       This case involves Plaintiff’s request for review of the administrative denial of her

application for disability benefits under the Social Security Act, 42 U.S.C. §§ 405(g), 421(d).

This Court has jurisdiction to review a final decision of the Social Security Administration. See

42 U.S.C. § 405(g).

       Myers fully exhausted her administrative remedies prior to filing this action in federal

court. She filed her application for disability insurance benefits in early January 2018, alleging a

disability onset date of July 1, 2017. See ECF No. 12-5, Tr162. Myers has a bachelor’s degree

and past relevant work experience as a cashier and an advertising clerk, which are considered

either light or sedentary semi-skilled occupations. See id. at 64.
          Case 5:20-cv-00445-XR Document 20 Filed 09/03/21 Page 2 of 22




       Myers alleged that the following impairments render her disabled: multiple sclerosis;

migraines; fatigue; insomnia; chronic pain; vision problems; bowel/bladder problems; numbness

in hands and feet; dizziness; and hearing loss. ECF No. 12-6, Tr194. Her claim was initially

denied on April 18, 2018, ECF No. 12-3, Tr69-79; ECF No. 12-4, Tr96-99, and once again on

September 20, 2018, after she requested reconsideration. ECF No. 12-3, Tr80-92; ECF No. 12-4,

Tr. at 101-03. Myers then requested and received an administrative hearing. ECF No. 12-4,

Tr106-08; ECF No. 12-2, Tr27-68. Myers attended the hearing on May 20, 2019, unrepresented,

notwithstanding the ALJ’s assurance that he would continue the hearing to permit Myers an

opportunity to secure counsel should she desire. ECF No. 12-2, Tr29.

       The ALJ denied Myers’s claim for benefits. Id. at 11-21. In reaching that conclusion, the

ALJ first found that Myers met the insured-status requirements of the Act and then applied the

five-step sequential analysis required by the regulations. At step one, the ALJ found Myers had

not engaged in substantial gainful activity since the alleged onset date of July 1, 2017. Id. at 13.

At step two, the ALJ found Myers had the following severe impairments: multiple sclerosis,

cervical degenerative disc disease, obesity, migraine headaches, vertigo, depression, and anxiety.

See id. The ALJ noted that Myers has a history of insomnia and vision problems but did not find

them severe; he “considered any potential effects of these impairments in determining the

residual functional capacity.” Id. The ALJ also noted that Myers “alleges bowel and bladder

problems and hearing loss, but no acceptable medical source has noted any objective evidence in

support of these allegations,” such that the ALJ found these conditions “not to be medically

determinable impairments.” Id. at 14. Finally, the ALJ concluded that Myers’s allegations of

fatigue, chronic pain, and numbness in her hands and feet were symptoms rather than medically




                                                 2
          Case 5:20-cv-00445-XR Document 20 Filed 09/03/21 Page 3 of 22




determinable impairments, but he considered them to the extent they were related to medically

determinable impairments. See id.

       At step three, the ALJ found that Myers’s impairments did not meet or medically equal

one of the listed impairments in the applicable Social Security regulations. Id. at 14-16. The ALJ

expressly considered listing 1.04 (disorders of the spine), 2.07 (disturbance of labyrinthine-

vestibular function), 11.09 (multiple sclerosis), 12.04 (depressive, bipolar and related disorders),

and 12.06 (anxiety and obsessive-compulsive disorders). Id. at 14. The ALJ considered Myers’s

cervical degenerative disc disease, vertigo, multiple sclerosis, headaches, obesity, and mental

impairments and concluded that they did not either singly or in combination meet or equal a

listing. Before reaching step four, the ALJ found Myers had the residual functional capacity

(“RFC”) to perform sedentary work as defined in 20 C.F.R. § 404.1567(a), except that Myers

was further limited to “the occasional climbing of ramps and stairs, no climbing of ladders, ropes

or scaffolds, no balancing, occasional stooping, kneeling, crouching and crawling” and “limited

to simple, routine and repetitive tasks, that is, unskilled (no more than SVP 2) work” and

“limited to superficial interaction with the public and with coworkers.” Id. at 17.

       In reaching this RFC, the ALJ found unpersuasive the written statement of Dr. Ann D.

Bass—Myers’ treating rheumatologist—stating that Myers is “medically considered totally

physically disabled and unable to work at this point.” Id. at 19 (citing Tr. at 530; 20 C.F.R. §

404.1520b(c)(3)). The ALJ’s justification for rejecting Dr. Bass’s statement was that the

determinations whether a claimant is disabled and unable to work are legal issues reserved to the

Commissioner. Id. The ALJ further found the less restrictive RFC opinions of the state agency

medical consultants unpersuasive. Id. Specifically, the ALJ determined that a light work

capability RFC assessment was “inconsistent with the evidence of [Myers’s] ongoing diffuse



                                                 3
          Case 5:20-cv-00445-XR Document 20 Filed 09/03/21 Page 4 of 22




pain, migraines and vertigo.” Id. The ALJ further found the opinion that Myers was not subject

to any severe mental impairments “[in]consistent with [Myers’s] neurological examinations of

May 2017, during which she displayed inconsistent attention and nervousness” and also

“inconsistent with [Myers’s] need for Adderall to address a deficit in attention and

concentration.” Id.

        At step four, after considering Myers’s RFC and the testimony of the vocational expert

(“VE”), the ALJ determined that Myers could not perform her past relevant work. Id. at 19. At

step five, considering the VE’s testimony, the ALJ determined that Myers could perform the

following jobs existing in significant numbers in the national economy: addresser, cutter pacer,

and final assembler—all sedentary unskilled (SVP2) occupations. Id. at 20. Accordingly, the

ALJ determined that Myers was not disabled through the date of last insured, and therefore was

not entitled to benefits. Id. at 21.

        Myers requested review of the ALJ’s finding, which the Appeals Council denied. Id. at 1-

7. Accordingly, on April 8, 2020, Myers sought judicial review of the administrative

determination. ECF. No. 1. On July 16, 2021, Magistrate Judge Farrer tendered his Report and

Recommendation, recommending that the Commissioner’s decision be affirmed. ECF No. 18.

Plaintiff timely filed her objections on July 29, 2021. ECF No. 19.

                                         DISCUSSION

I.      Applicable Legal Standards

        A.      Standard of Review

        Where the report and recommendation has been objected to, the Court reviews the

Magistrate Judge’s recommended disposition de novo pursuant to Federal Rule of Civil

Procedure 72 and 28 U.S.C. § 636(b)(1). In reviewing the Commissioner’s decision denying



                                                4
          Case 5:20-cv-00445-XR Document 20 Filed 09/03/21 Page 5 of 22




disability benefits, the reviewing court is limited to determining whether substantial evidence

supports the decision and whether the Commissioner applied the proper legal standards in

evaluating the evidence. Martinez v. Chater, 64 F.3d 172, 173 (5th Cir. 1995); 42 U.S.C. §§

405(g), 1383(c)(3). “Substantial evidence is more than a scintilla, less than a preponderance, and

is such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Villa v. Sullivan, 895 F.2d 1019, 1021-22 (5th Cir. 1990) (quoting Hames v.

Heckler, 707 F.2d 162, 164 (5th Cir. 1983)). Substantial evidence “must do more than create a

suspicion of the existence of the fact to be established, but ‘no substantial evidence’ will be

found only where there is a ‘conspicuous absence of credible choices’ or ‘no contrary medical

evidence.’” Abshire v. Bowen, 848 F.2d 638, 640 (5th Cir. 1988) (quoting Hames, 707 F.2d at

164).

        If the Commissioner’s findings are supported by substantial evidence, then they are

conclusive and must be affirmed. Martinez, 64 F.3d at 173. In reviewing the Commissioner’s

findings, a court must carefully examine the entire record, but refrain from reweighing the

evidence or substituting its judgment for that of the Commissioner. Ripley v. Chater, 67 F.3d

552, 555 (5th Cir. 1995); see also Villa, 895 F.2d at 1021 (the court is not to reweigh the

evidence, try the issues de novo, or substitute its judgment for that of the Commissioner).

Conflicts in the evidence and credibility assessments are for the Commissioner and not for the

courts to resolve. Martinez, 64 F.3d at 174.

        B. Entitlement to Benefits

        Every individual who is insured for disability benefits, has not reached retirement age,

has filed an application for benefits, and is under a disability, is eligible to receive disability

insurance benefits. 42 U.S.C. § 423(a)(1). The Act defines “disability” as the “inability to engage



                                                5
         Case 5:20-cv-00445-XR Document 20 Filed 09/03/21 Page 6 of 22




in any substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). A “physical

or mental impairment” is an impairment that results from anatomical, physiological, or

psychological abnormalities which are demonstrable by medically acceptable clinical and

laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3). An individual shall be determined to

be under a disability only if her physical or mental impairment or impairments are of such

severity that she is not only unable to do her previous work but cannot, considering her age,

education, and work experience, engage in any other kind of substantial gainful work that exists

in the national economy, regardless of whether such work exists in the immediate area in which

she lives, or whether a specific job vacancy exists for her, or whether she would be hired if she

applied to work. 42 U.S.C. § 423(d)(2)(A).

           C. Evaluation Process and Burden of Proof

       Regulations set forth by the Commissioner require disability claims to be evaluated by a

prescribed five-step process. 20 C.F.R. §§ 404.1520. A finding that a claimant is disabled or not

disabled at any point in the process is conclusive and terminates the analysis. Leggett v. Chater,

67 F.3d 558, 564 (5th Cir. 1995).

       The first step involves determining whether the claimant is currently engaged in

substantial gainful activity. 20 C.F.R. § 404.1520(b). If so, the claimant will be found not

disabled regardless of her medical condition or her age, education, or work experience. Id. The

second step involves determining whether the claimant’s impairment is severe. Id. § 404.1520(c).

An impairment is severe if it is anything more than a “slight abnormality” that “would not be

expected to interfere” with a claimant’s ability to work. If a claimant has no severe impairments,



                                                6
         Case 5:20-cv-00445-XR Document 20 Filed 09/03/21 Page 7 of 22




the claimant is deemed not disabled. This second step requires the claimant to make a de minimis

showing. Salmond v. Berryhill, 892 F.3d 812, 817 (5th Cir. 2018).

       In the third step, the ALJ compares the severe impairment(s) with those on a list of

specific impairments. 20 C.F.R. § 404.1520(d). If a claimant’s impairment meets or equals a

listed impairment, the claimant is deemed disabled without considering his or her age, education,

or work experience. Id. If the impairment is not on the list, the ALJ moves on to the fourth step

and reviews the claimant’s RFC and the demands of her past work. Id. § 404.1520(e). At this

step, the ALJ may consult a VE to determine how a particular job is usually performed. SSR 00-

4p, 2000 WL 1898704 (Dec. 4, 2000); see also Biestek v. Berryhill, 139 S. Ct. 1148 (2019). If

the claimant is still able to do her past work, the claimant is not disabled. 20 C.F.R. §

404.1520(f). If the claimant cannot perform her past work, the ALJ moves to the fifth and final

step, evaluating the claimant’s ability, given her residual capacities, age, education, and work

experience, to do other work. Id. § 404.1520(g). If the claimant cannot do other work, she will be

found disabled. Id.

       The claimant bears the burden of proof at the first four steps of the sequential analysis.

Once the claimant has shown that she is unable to perform her previous work, the burden shifts

to the Commissioner to show that there is other substantial gainful employment available that the

claimant is not only physically able to perform, but also, taking into account her exertional and

nonexertional limitations, able to maintain for a significant period of time. Watson v. Barnhart,

288 F.3d 212, 217 (5th Cir. 2002). If the Commissioner adequately points to potential alternative

employment, the burden shifts back to the claimant to prove that she is unable to perform the

alternative work. Muse v. Sullivan, 925 F.2d 785, 789 (5th Cir. 1991).




                                                7
         Case 5:20-cv-00445-XR Document 20 Filed 09/03/21 Page 8 of 22




II.    Discussion

       Myers raised three arguments in her brief. First, she noted that the ALJ rejected the only

physician opinions on the effect of Myers’s physical impairments, interpreted the raw medical

data, and imposed an RFC in contravention of the opining medical sources, such that the ALJ’s

RFC determination is based upon his lay determination and not supported by substantial

evidence. Second, Myers asserts that the ALJ relied upon his lay interpretation of raw

psychological data to determine Myers’s mental RFC, such that the mental RFC assessment is

not supported by substantial evidence. And third, Myers contends that the ALJ did not properly

evaluate Dr. Bass’s opinion.

       A. The Magistrate Judge’s Report and Recommendation

       The Magistrate Judge found that Myers raised two intertwined issues challenging the

ALJ’s RFC determination. First, Myers argues that the ALJ did not properly evaluate Dr. Bass’s

opinion in accordance with 20 C.F.R. § 404.1520c. Second, Myers argues that, in rejecting all

record opinions on the effects of Myers’s physical and mental impairments, the ALJ improperly

interpreted the raw medical data and relied on his lay interpretation of that data to determine

Myers’s physical and mental RFC. The Magistrate Judge found that the ALJ correctly applied 20

C.FR. § 404.1520c to the state agency medical opinions, evaluating their persuasiveness and

discussing their supportability and consistency. The Magistrate Judge rejected Myers’s argument

that the ALJ improperly evaluated Dr. Bass’s statements in her February 1, 2019 Medical

Statement. That Medical Statement provides in relevant part as follows:

       Ms. Myers is currently under my long-term neurological care and management for
       highly-active relapsing-remittingg [sic] multiple sclerosis. Due to this progressive,
       inflammatory, neurodegenerative disease, the patient is suffering from double
       vision, dizziness, imbalance, diffuse shooting pain, numbness in the extremities,
       fatigue, and trouble with over all mobility. The patient has started treatment with
       Gilenya in an attempt to reduce further clinical relapse, reduce disease activity on

                                                8
          Case 5:20-cv-00445-XR Document 20 Filed 09/03/21 Page 9 of 22




       MRI, and slow down disability progression. However, unfortunately, due to the
       patient’s current neurological deficit and damage, she is medically considered
       totally physically disabled and UNABLE to work at this point.

Tr530. The Magistrate Judge concluded that an opinion that a claimant is disabled is a legal

conclusion reserved for the Commissioner and thus the ALJ does not need to justify a decision to

give it little or no weight. ECF No. 18 at 5-6 (citing Miller v. Barnhart, 211 F. App’x 303, 305

(5th Cir. 2006) and 20 C.F.R. § 404.1520b(c)(3)). Thus, Dr. Bass’s ultimate conclusion that

Myers is “totally physical disabled and UNABLE to work” was not entitled to any deference and

the ALJ was not obligated to justify departing from it. ECF No. 18 at 6.

       The Magistrate Judge further concluded that no other statements in the Medical

Statement were a “medical opinion” to which § 404.1520c applies. The Magistrate Judge further

noted that statements from a physician that simply describe a diagnosis or symptoms and provide

the treatment protocol do not fall within the definition of “medical opinion” but are instead

“other medical evidence.” Id. at 6-7. Last, the Magistrate Judge found that the fact that the ALJ

referred to Dr. Bass’s statements as “opinions” does not mean he considered it to be a medical

opinion for purposes of § 404.1513(a)(2), (3) and § 404.1520c, nor did it trigger the obligation to

analyze the consistency and supportability of the statement. Id. The Magistrate Judge found the

statement to be “the type of statement described in § 404.1520b(c) as ‘inherently neither valuable

nor persuasive’” such that it could not have supported a different outcome. Id. at 7.

       Moreover, the Magistrate Judge noted that the ALJ did recognize, consistent with Dr.

Bass’s assessment, that Myers experienced double vision, dizziness, imbalance, diffuse shooting

pain, numbness in the extremities, fatigue, and trouble with overall mobility, and also discussed

Myers’s treatment regimen. Thus, the Magistrate Judge found that, even if the ALJ erred in not




                                                 9
         Case 5:20-cv-00445-XR Document 20 Filed 09/03/21 Page 10 of 22




evaluating the Medical Statement as a medical opinion, such error would not result in a different

outcome and thus did not warrant reversal.

       As to whether the ALJ improperly substituted his own lay opinion in place of medical

expert opinion in determining Myers’s RFC, the Magistrate Judge found no error because neither

Ripley v. Chater nor any other decision cited by Myers, nor the regulations, requires a “positive

statement” or “positive evidence” from a medical source indicating a claimant could perform the

exertional demands indicated by the ALJ’s RFC assessment. ECF No. 18 at 9. Instead, where no

medical opinion has been provided or where the ALJ rejects all medical opinions of record (as

here), the Court’s inquiry focuses on whether the decision is supported by substantial evidence in

the existing record. Ripley, 67 F.3d at 557. The Magistrate Judge concluded that substantial

evidence supports the ALJ’s RFC assessment, and the ALJ did not improperly rely on a lay

interpretation of raw medical data. The Magistrate Judge noted that the ALJ considered various

medical records and used this information to determine Myers’s capacity to work, and that if

there was any error, no prejudice is shown because Myers points to no evidence indicating that a

different result could have been achieved. The Magistrate Judge concluded that the medical

record does not have to contain a medical source statement finding the exact RFC that the ALJ

ultimately finds, so long as the ALJ’s RFC is supported by substantial evidence, which it was.

       B. Myers’s Objections

       In her objections, Myers contends that this case is distinguishable from those cited by the

Magistrate Judge, such as Taylor v. Astrue, 706 F.3d 600 (5th Cir. 2012), because in those cases

there were assessments from a treating physician and a testifying physician that provided

substantial evidence to support the ALJ’s decision. Myers asserts that here the Magistrate Judge

does not identify any assessment from a medical source addressing the effect of Myers’s



                                               10
         Case 5:20-cv-00445-XR Document 20 Filed 09/03/21 Page 11 of 22




recognized impairments on her ability to work that provides a basis for the ALJ’s RFC finding.

Rather, Myers contends, this case is like Beachum v. Berryhill, No. 1:17-CV-00095-AWA, 2018

WL 4560214, at *4 (W.D. Tex. Sept. 21, 2018), where the ALJ rejected the only medical

opinions of record and imposed a different RFC based on his interpretation of the raw medical

data. Myers contends that although the ALJ recognized from the medical evidence that Myers

experiences “ongoing diffuse pain, migraines and vertigo,” the ALJ does not cite to any medical

assessment of record that clearly establishes that such “ongoing diffuse pain, migraines and

vertigo” allows for the determined RFC or how Myers can have such an RFC despite those

symptoms. Myers contends the error is reversible without a specific showing of prejudice.

               C.      Analysis

       The ALJ has a duty to develop the facts fully and fairly relating to an applicant’s claim

for disability benefits. Ripley, 67 F.3d at 557. The ALJ is responsible for determining an

applicant’s RFC. Id. Usually, the ALJ should request a medical source statement describing the

types of work that the applicant is still capable of performing. Id. The absence of such a

statement, however, does not, in itself, make the record incomplete. Id. Where no medical

statement has been provided, the inquiry focuses on whether the ALJ’s decision is supported by

substantial evidence in the existing record. Id. The record should contain evidence of the effect

of the applicant’s impairments on their ability to work. Id. The Commissioner must consider all

medical opinions contained in the record when making the RFC determination. Further, reversal

is appropriate only if the applicant shows that she was prejudiced. Id.

       1. Whether the ALJ erred in his consideration and evaluation of Dr. Bass’s
       statement

       The Court first considers whether the ALJ properly evaluated Dr. Bass’s February 2019

medical statement. Myers argues that Dr. Bass’s statement constitutes a “medical opinion” that

                                                11
          Case 5:20-cv-00445-XR Document 20 Filed 09/03/21 Page 12 of 22




had to be analyzed for consistency and supportability, and the ALJ’s failure to do so was

reversible error. The Court disagrees.

        The parties here dispute whether Dr. Bass’s opinion is a “medical opinion.” It is clearly

not. In Winston v. Berryhill, 755 F. App’x 395, 398 (5th Cir. 2018), the issue was whether the

consultative examiner’s opinion was a medical opinion that was required to be weighted under

the old regulations. 1 The Fifth Circuit held that a “medical opinion” requires both an evaluation

of symptoms and an expression of judgment regarding a claimant’s capabilities and restrictions

to qualify as a “medical opinion” within the meaning of the Social Security Act. Id. at 403. The

examiner, Dr. Davis, conducted a physical examination and noted that the plaintiff weighed 333

pounds and observed that she moved slowly, had great difficulty standing, used furniture and the

wall for support, and walked slowly with a wide based gait. The Fifth Circuit concurred that the

evaluation “makes judgments about the nature and severity” of the claimant’s “symptoms,

diagnosis and prognosis,” but “does not opine on ‘what [the claimant] can still do despite [her]

impairment(s), and [her] physical or mental restrictions.’” Id. at 402. Rather, “the evaluation

simply outlines Dr. Davis’s diagnoses and observations, leaving other personnel to draw

conclusions about the implications for Winston’s RFC.” Because the doctor’s statement was not

a “medical opinion,” the ALJ did not violate any legal standards specific to medical opinions

when she assessed and incorporated only the doctor’s unfavorable observations without

discussing or assigning weight to the doctor’s favorable statements.

        After March 27, 2017, the Social Security Administration changed its regulations so that

a “medical opinion” is now defined in a more limited manner as “a statement from a medical


1
  20 C.F.R. § 404.1527(a)(2), which applies to claims filed before March 27, 2017, states: “Medical opinions are
statements from physicians and psychologists or other acceptable medical sources that reflect judgments about the
nature and severity of [the claimant’s] impairment(s), including [her] symptoms, diagnosis and prognosis, what [she]
can still do despite impairment(s), and [her] physical or mental restrictions.”

                                                        12
         Case 5:20-cv-00445-XR Document 20 Filed 09/03/21 Page 13 of 22




source about what [the claimant] can still do despite [her] impairment(s) and whether [the

claimant has] one or more impairment-related limitations or restrictions in” a list of abilities,

including specific physical and mental demands of work activities. 20 C.F.R. § 404.1513(a)(2).

Further, ALJs are no longer required to assign each medical opinion a weight: “For claims filed

on or after March 27, 2017 . . . [w]e will not defer or give any specific evidentiary weight,

including controlling weight, to any medical opinion(s) . . . .” 20 C.F.R. § 404.1520c(a); see also

Winston, 755 F. App’x at 402 n.4. Rather, the ALJ must consider medical opinions using certain

factors listed in paragraphs (c)(1) through (c)(5) of § 404.1520c, as appropriate. The most

important factors are supportability and consistency. The ALJ must “articulate how [he]

considered the medical opinions” according to paragraph (b), which states: “We will articulate in

our determination or decision how persuasive we find all of the medical opinions and all of the

prior administrative medical findings in your case record.” 20 C.F.R. § 1520c(b). Section (b)

requires the ALJ to explain how he considered the supportability and consistency factors for a

medical source’s medical opinions, and provides that he may explain, but is not required to

explain, how he considered the other section (c) factors, which are relationship with the claimant,

specialization, and “other factors that end to support or contradict a medical opinion.” Id. §

1520c(c).

       Here, the ALJ did not explain how he considered the supportability and consistency

factors for Dr. Bass’s opinion, instead stating summarily that he considered the opinion

“unpersuasive” because “the determination whether a claimant is disabled and unable to work

are legal issues reserved to the Commissioner.” Tr. 19 (citing 20 C.F.R. § 404.1520b(c)(3)). This

was proper. Section 404.1520b(c) discusses “evidence that is inherently neither valuable nor

persuasive” and applies in claims filed on or after March 27, 2017. Subsection (c)(3) includes



                                                13
         Case 5:20-cv-00445-XR Document 20 Filed 09/03/21 Page 14 of 22




“statements on issues reserved to the Commissioner” and subsection (c)(3)(i) expressly includes

“statements that you are or are not disabled, blind, able to work, or able to perform regular or

continuing work.” The regulations state that the ALJ is not required to provide any analysis

about how such evidence was considered, even under § 404.1520c. 20 C.F.R. § 404.1520b(c)

(“Because the evidence listed in paragraphs (c)(1) through (c)(3) of this section is inherently

neither valuable nor persuasive to the issue of whether you are disabled or blind under the Act,

we will not provide any analysis about how we considered such evidence in our determination or

decision, even under § 404.1520c.”).

       The ALJ did not err in his treatment of Dr. Bass’s statement because it is not a medical

opinion. Section 1520b is clear that section 1520c does not require the ALJ to provide any

analysis about how statements that a claimant is disabled or unable to work were considered.

Without these statements, Dr. Bass’s statement is merely a statement of symptoms (“the patient

is suffering from double vision, dizziness, imbalance, diffuse shooting pain, numbness in the

extremities, fatigue, and trouble with over all mobility”) and treatment, but does not contain “an

[acceptable] expression of judgment regarding a claimant’s capabilities and restrictions.”

Without this latter portion, the statement is not a “medical opinion” under either the prior or

current regulations. Dr. Bass’s statement was therefore not required to be evaluated under the

factors listed in 20 C.F.R. § 1520c, including supportability and consistency.

       Myers contends that the ALJ was nevertheless required to evaluate the supportability and

consistency of Dr. Bass’s statement that Myers suffers from double vision, dizziness, imbalance,

diffuse shooting pain, numbness, fatigue, and limited mobility due to her multiple sclerosis under

§ 404.1520c. But § 404.1520c applies only to medical opinions and the Commissioner rightly

argues that this portion of the statement would be considered “other medical evidence,” which is



                                                14
          Case 5:20-cv-00445-XR Document 20 Filed 09/03/21 Page 15 of 22




“evidence from a medical source that is not objective medical evidence or a medical opinion,

including judgments about the nature and severity of [a claimant’s] impairments, [] medical

history, clinical findings, diagnosis, treatment prescribed with response, or prognosis.” 20 C.F.R.

§ 404.1513(a)(3). At most, some of these statements might also be considered “signs” that

qualify as “objective medical evidence” under § 404.1513(a)(1). 2 But they are not “medical

opinions,” and thus Myers’s argument that the ALJ did not properly evaluate them under §

404.1520c must fail.

        2. Whether the ALJ’s RFC determination is supported by substantial evidence

        Myers contends that the ALJ could not determine Myers’s physical or mental RFC based

on the record because he found unpersuasive all of the relevant medical opinions and

administrative findings and thus lacked a medical assessment in the record to provide a basis for

his RFC finding.

        The ALJ is responsible for assessing the claimant’s RFC. 20 C.F.R. § 404.1546(c). The

ALJ must assess the RFC based on all of the relevant medical and other evidence. Id. §

404.1545(a)(3). The ALJ must consider any statements about what the claimant can still do that

have been provided by medical sources, whether or not they are based on formal medical

examinations, and will also consider descriptions and observations of the claimant’s limitations

from their impairment(s), including limitations that result from symptoms, such as pain, provided

by the claimant, the claimant’s family, neighbors, friends, or other persons. Id. § 404.1545(a)(3).

The ALJ is not required to adopt but must consider prior administrative medical findings and

medical evidence from agency consultants. Id. § 404.1513a. If all the evidence, including all

medical opinions, is consistent and there is sufficient evidence for the ALJ to determine if the

2
  Signs means one or more anatomical, physiological, or psychological abnormalities that can be observed, apart
from the claimant’s statements (symptoms). Signs must be shown by medically acceptable clinical diagnostic
techniques. 20 C.F.R. § 404.1502(g).

                                                      15
         Case 5:20-cv-00445-XR Document 20 Filed 09/03/21 Page 16 of 22




claimant is disabled, the ALJ will make the determination based on that evidence. Id. §

404.1520b(1). If the evidence is insufficient or inconsistent, the ALJ may take additional actions.

Id. § 404.1520b(b). If any of the evidence, including medical opinions and prior administrative

medical findings, is inconsistent, the ALJ may consider the relevant evidence and see if he can

determine whether the claimant is disabled based on the available evidence. Id. §

404.1520b(b)(1). The ALJ may also recontact the claimant’s medical source or request other

additional evidence. “[T]he ALJ’s need to contact a medical source arises only when the

available evidence is inadequate to determine if there is a disability.” Cornett v. Astrue, 261 F.

App’x 644, 649 (5th Cir. 2008).

       The Commissioner argues that Plaintiff’s insistence that the ALJ base his decision on

medical opinions cannot be reconciled with the new regulatory framework, which does not

require the ALJ to defer to any medical opinion. The Commissioner argues that, even under the

prior framework, Ripley v. Chater, 67 F.3d 552 (5th Cir. 1995) made clear that the ALJ could

determine the RFC without a specific medical opinion so long as substantial evidence supports

the determination and that Taylor v. Astrue, 706 F.3d 600 (5th Cir. 2012) permits the ALJ to

interpret the medical evidence to determine the claimant’s capacity for work. The Magistrate

Judge agreed that these cases, as well as other cases, make clear that the ALJ is not required to

have a medical opinion that matches his RFC determination.

       The Court agrees. In Ripley v. Chater, the Fifth Circuit expressly stated that the absence

of a medical source statement describing the types of work that the applicant is still capable of

performing does not, in itself, make the record incomplete, and the inquiry in that case focuses

on whether the decision of the ALJ is supported by substantial evidence. 67 F.3d at 557. In

Taylor v. Astrue, the Fifth Circuit addressed the plaintiff’s argument that the ALJ’s RFC



                                                16
         Case 5:20-cv-00445-XR Document 20 Filed 09/03/21 Page 17 of 22




determination ran contrary to the medical opinions, noted that the RFC determination is the sole

responsibility of the ALJ, and concluded that the ALJ properly used the medical information

provided by the plaintiff to determine the plaintiff’s RFC for work. 706 F.3d at 602-03. See also

Gutierrez v. Barnhart, No. 04-11025, 2005 WL 1994289, *at 7-8 (5th Cir. Aug. 19, 2005)

(concluding there was substantial evidence to support the ALJ’s RFC determination, despite the

absence of a medical opinion, where the ALJ considered the plaintiff’s own testimony about her

daily capabilities, his observations of her during the hearing, and medical evidence that

demonstrated improvement in certain conditions rather than further degeneration); Joseph-Jack

v. Barnhart, 80 F. App’x 317, 318 (5th Cir. 2003) (“We also reject Joseph-Jack’s argument that

because the record was devoid of a residual function capacity (RFC) assessment by a medical

source, the ALJ was not competent to assess her RFC. It is the ALJ’s responsibility to determine

a claimant’s RFC, and such an assessment is not a medical opinion.”); Jones v. Berryhill, No. 17-

5324, 2018 WL 1325851, at *13 (E.D. La. Feb. 23, 2018) (“No Fifth Circuit case, including the

binding decision in Ripley, has stated that ‘a “positive statement” or “positive evidence” from a

medical source” is always required for an ALJ to assess residual functional capacity.”).

       Williams v. Astrue, 355 F. App’x 828, 831 (5th Cir. 2009), is distinguishable. In that case,

all the plaintiff’s treating physicians agreed that Williams was unable to perform anything but

sedentary work, and yet the ALJ did not give their opinions controlling weight and found that

Williams could stand or walk for six hours in an eight-hour workday. The Fifth Circuit found

that even assuming the ALJ was entitled to deny controlling weight to all of plaintiff’s treating

physicians, there was no other evidence supporting the ALJ’s RFC finding, and other evidence

showed Williams could only stand for thirty minutes even after completing treatment. Id.at 831-

32. Thus, objective medical evidence directly contradicted the ALJ’s RFC finding.



                                               17
         Case 5:20-cv-00445-XR Document 20 Filed 09/03/21 Page 18 of 22




       In contrast, here the ALJ did not find persuasive the administrative opinions that Myers

could do light work and used other evidence in the record to impose a more restrictive RFC of

sedentary work. The ALJ’s RFC determination is more limited/favorable than the state agency

medical consultants’ opinions, and Plaintiff has not identified any medical opinions or objective

medical evidence in the record that contradicts the ALJ’s RFC finding. Further, the ALJ properly

evaluated the medical opinion evidence, and he also noted all the symptoms identified by Dr.

Bass in the statement and explained how he considered them in his analysis. The Court agrees

with the Magistrate Judge’s thorough analysis that the RFC determined by the ALJ is supported

by substantial evidence.

       In her objections, Plaintiff complains that the RFC finding is nevertheless not supported

by substantial evidence because the ALJ does not specify how Myers can engage in sedentary

work (with additional limitations) if she has ongoing diffuse pain, migraines, and vertigo, which

the ALJ stated were inconsistent with light work. But in this statement itself, the ALJ noted

evidence to support a light exertion RFC, as found by state agency medical consultants, in

Myers’s activities of daily living and a normal physical examination in November 2017. The

evidence cited by the ALJ to support a finding of light exertion RFC by the agency consultants

also supports the ALJ’s finding that Myers could perform sedentary work. Further, other portions

of the ALJ’s analysis and the record provide substantial evidence for the ALJ’s conclusion that

Myers could perform sedentary work.

       The ALJ did find that Plaintiff’s migraines and vertigo were severe, and though he did

not find pain to be an impairment, he acknowledged it is a symptom and stated he would

evaluate it accordingly. And, as noted, he rejected the state agency’s conclusion that Myers could

do light work because of her diffuse pain, migraines, and vertigo. Although he did not expressly



                                               18
         Case 5:20-cv-00445-XR Document 20 Filed 09/03/21 Page 19 of 22




explain why he found that Plaintiff could still do sedentary work despite these symptoms, his

finding is supported by substantial evidence.

       As to the migraines, the ALJ found that treatment has provided “moderate relief.” He also

noted that in May 2019, Myers exhibited no neurological deficits and described her headaches as

well controlled with Verapamil and Sumatriptan and more tolerable than in previous years.

Although Plaintiff at first testified they are not controlled, she eventually agreed that they are, as

she had reported to her doctor. Tr53. As for the vertigo and dizziness, the ALJ noted that it had

“improved with Verapamil” per the treating neurologist. The ALJ found these conditions to be

stable with treatment, which indicated that Myers can perform sedentary work with exertional

and postural limitations to account for the vertigo and dizziness (such as no balancing or

climbing ladders, ropes, or scaffolds). Thus, substantial evidence supports the ALJ’s

determination that Myers could still perform sedentary work despite the migraines and

vertigo/dizziness.

       The Court next considers whether Plaintiff’s diffuse pain precludes the ALJ’s RFC

finding. At the hearing, Plaintiff did not testify much about her diffuse pain or any functional

limitations resulting from it. She testified that she had neck pain related to small disc bulges,

Tr42, and that she takes “hydrocodone slash Norco” for unspecified pain and that she had been

taking it for years. Tr43. She also testified that she doesn’t sleep well most nights and has a hard

time going to sleep because of pain. Tr49. She testified she takes Gabapentin for that, but it takes

time to work, and she sometimes takes Advil. Tr49-50. She testified that she has “a lot of pain in

my arms” and “[m]y legs are daily, but not as terrible as my arms.” Tr56. She stated,

       I mean they’re more sore than my legs, but my legs or my arms and arms, this one
       is numb all the time. . . . Sometimes when I grab something, or I put my hair
       behind my ear, there’s a huge electrical shock and it hurts really, really bad. I also



                                                 19
         Case 5:20-cv-00445-XR Document 20 Filed 09/03/21 Page 20 of 22




       have what feels like searing ripping pain in my arms and the best that I could
       describe it like to my husband was, it felt like when I just had my C Section.

Id.

       When a medically determinable impairment could reasonably be expected to produce

pain, the ALJ must evaluate the intensity and persistence of the symptoms to determine how it

limits the capacity for work. 20 C.F.R. § 404.1529(c)(1). The ALJ acknowledged this standard

for conducting the analysis. Tr17. The ALJ stated that Myers alleges that she suffers from

chronic pain and that it affects her ability to do certain activities. Id. But he found that Myers’s

statements concerning the intensity, persistence and limiting effects of her symptoms were not

entirely consistent with the medical evidence and other evidence of record. Id.

       The ALJ noted that Myers had normal physical examinations in October 2015 and

November 2017, and that in March 2018 her multiple sclerosis was characterized as “overall

manageable” except for “residual diffuse pain” from her multiple sclerosis. No functional

limitations from this diffuse pain or its treatment are noted. In February 2019, Dr. Bass noted

that Plaintiff had “shooting diffuse pain” and “trouble with overall mobility.” But no functional

limitations other than trouble with overall mobility are noted as a result of the pain, and the

ALJ’s finding of sedentary work is consistent with limited overall mobility.

       Section 404.1529(c)(3) provides: “[I]nformation that your medical sources or nonmedical

sources provide about your pain or other symptoms (e.g., what may precipitate or aggravate your

symptoms, what medications, treatments or other methods you use to alleviate them, and how the

symptoms may affect your pattern of daily living) is also an important indicator of the intensity

and persistence of your symptoms” and “[b]ecause symptoms, such as pain, are subjective and

difficult to quantify, any symptom related functional limitations and restrictions that your

medical sources or nonmedical sources report, which can reasonably be accepted as consistent

                                                20
         Case 5:20-cv-00445-XR Document 20 Filed 09/03/21 Page 21 of 22




with the objective medical evidence and other evidence, will be taken into account as explained

in paragraph (c)(4) of this section in reaching a conclusion as to whether you are disabled.” The

ALJ will consider all of the evidence presented, including information about your prior work

record, your statements about your symptoms, evidence submitted by your medical sources, and

observations by our employees and other persons. Relevant factors are (i) the claimant’s daily

activities, (ii) the location, duration, frequency, and intensity of pain, (iii) precipitating and

aggravating factors, (iv) the type, dosage, effectiveness, and side effects of any medication taken

to alleviate pain; (v) treatment, other than medication, received for relief of pain; (vi) any

measures used to relieve pain (e.g., lying flat on your back, standing for 15 to 20 minutes every

hour, sleeping on a board, etc.); and (vii) other factors concerning functional limitations and

restrictions due to pain. Pain will be determined to diminish a claimant’s capacity for basic work

activities to the extent that alleged functional limitations and restrictions due to pain can

reasonably be accepted as consistent with the objective medical evidence and other evidence. Id.

§ 404.1529(c)(4).

       The ALJ cited Plaintiff’s activities of daily living and normal neurological exam in

November 2017 as support for light exertion work, which also supports an RFC finding of

sedentary work. The ALJ specifically noted that Plaintiff reports that she helps get her three

children to school, prepares meals, does laundry and light cleaning, and shops for groceries, and

that a progress note also indicated that she worked for her husband at his business. The ALJ did

not expressly analyze the other relevant factors, but Plaintiff points to no evidence in the record

that the pain causes her any specific functional limitations, that her pain does not respond to pain

medication, or that her pain medication or pain relief measures result in functional limitations

inconsistent with sedentary work. The mere existence of pain does not automatically require a



                                                21
         Case 5:20-cv-00445-XR Document 20 Filed 09/03/21 Page 22 of 22




finding of disability; it must instead be determined whether substantial evidence indicates an

applicant can work despite having pain. Mulet-Rivera v. Barnhart, 437 F. Supp. 2d 616, 634

(S.D. Tex. 2006). Based on the record, the Court does not doubt that Myers suffers from pain,

but substantial evidence supports the ALJ’s decision that Myers can maintain sedentary

employment despite her pain.

                                       CONCLUSION

       For the foregoing reasons, the recommendation of the Magistrate Judge is ACCEPTED,

and the decision of the Commissioner is AFFIRMED. The Clerk is instructed to enter a

judgment on behalf of Defendant and to close this case.

       It is SO ORDERED.

       SIGNED this 3rd day of September, 2021.




                                               22
